Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 March 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston March 4th 1809

Your letter of the 21st arrived from Quincy this Morning and I can only assure you in answer that your Mother is much better and that Charles is very well. you may therefore spare yourself any farther anxiety and hope to meet us soon in perfect health
I merely write a few lines to satisfy your doubts concerning them and to express my regret at your cause not having come on when you expected lest it should occasion your longer stay at Washington—
Adieu remember us most affectionately to all our Friends and believe me faithfully yours

L: C. AdamsP.S. Should you be detaind you are so much engaged I do not think it worth your while to write again.
